DETAILED ACTION

This Office action is in response to Applicant’s amendment filed September 6, 2022.  Applicant has amended claim 1.  Claims 2 and 8 have been cancelled.  Currently, claims 1, 3-7 and 9-11 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220602.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 3-7 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “substantially free from hydrophilic substitution” in instant claim 1 is maintained for the reasons of record.

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.  Specifically, claim 8 has been cancelled.

The rejection of claims 1, 3-7 and 9-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al, WO 2018/112187, is maintained for the reasons of record.
The rejection of claims 1, 3-6 and 8-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu et al, US 2019/0202942, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1 and 3-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guan et al, US 2019/0185893, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/342,574 is withdrawn in view of applicant’s timely filed Terminal Disclaimer.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
Applicant argues that the limitation “substantially free from hydrophilic substitution” that is recited in independent claim 1 is definite, since the specification defines the limitation as “it is typically meant that the derivatives are not deliberately substituted.  However, very minor amounts of substitutions e.g. due to impurities or by-products from hydrophobic substitution reactions are allowed.”  (See page 8, lines 26-28 of the instant specification).  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “substantially free from hydrophilic substitution”, since the specification does not contain guidelines describing what numerical values are encompassed by the limitation “substantially free from hydrophilic substitution”.  Furthermore, the examiner respectfully asserts that it is unclear what is encompassed by the definition “it is typically meant that the derivatives are not deliberately substituted” that applicant relies upon in the instant specification.  What do the limitations “typically” and “not deliberately substituted” mean?  Also, what values are encompassed with “very minor amounts of substitutions e.g. due to impurities or by-products from hydrophobic substitution reactions are allowed?  It is unclear what values are encompassed with the limitation “very minor amounts”.
Applicant argues that Huang et al, WO 2018/112187, requires a composition comprising a poly alpha-1,3-1,6-glucan substituted with at least one hydrophilic group, which is excluded from the instant claims with the limitation “wherein the poly alpha-1,6-glucan derivative is substantially free from hydrophilic substitution”.  However, the examiner respectfully disagrees.  Specifically, for the reasons addressed above, it is unclear to one of ordinary skill in the art what the metes and bounds of the limitation “substantially free from hydrophilic substitution” are.  The examiner asserts that some amount of hydrophilic substitution is permitted with this limitation.  Accordingly, the examiner respectfully maintains that Huang et al clearly discloses that the polysaccharide has a degree of substitution of about 0.001 (see page 3, line 33-page 4, line 1), which is a minor amount of hydrophilic substitution, per the requirements of the instant invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 28, 2022